Citation Nr: 1013387	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for a graduate management admissions test (GMAT) taken 
prior to January 9, 2007.


(Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for licensing and certification test fees based on 
tests taken prior to January 9, 2007 is the subject of a 
separate appellate decision.)


WITNESSES AT HEARING ON APPEAL

The appellant and D.F.L. 

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1966; the appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a denial of the issue listed on the 
title page by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In February 2009 the 
Veteran and his wife testified on behalf of the appellant 
before the undersigned Veterans Law Judge sitting at the 
Houston, Texas RO.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The appellant took the GMAT examination in December 2005.

2.  The application for reimbursement of the GMAT fee is more 
than one year after the date of the test.


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for a GMAT taken prior to 
January 2007.  38 C.F.R. § 21.7131 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

The Board notes that although the record before the Board 
does not include procedural documents, such as a Statement of 
the Case, the Board took testimony on the issue at a travel 
board hearing in February 2009.  The Board finds that 
remanding this issue to the RO for a Statement of the Case is 
not warranted because the issue is very similar to the issue 
addressed by another member of the Board in a separate 
decision referred to above, for which all procedural steps 
have been taken.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Moreover, the Board finds that the law, and not the evidence, 
is dispositive in this claim.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA 
not applicable where law, not the factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA 
has no effect on appeal limited to interpretation of law); 
see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  Therefore, the Board 
finds that no further action is necessary under the VCAA 
because it is the law, not the evidence, that is dispositive 
in regard to this claim.

VA will award educational assistance for the cost of a 
licensing or certification test only when the claimant takes 
such test: 

	(i) While the test is approved under 38 U.S.C. chapter 
36; 
	(ii) While the veteran is eligible for educational 
assistance under this subpart; and 
	(iii) No more than one year before the date VA receives 
a claim for reimbursement of the test.  38 C.F.R. § 
21.7131(a)(2) (2009).

It has been contended, including at the February 2009 
hearing, that VA should reimburse the appellant for the GMAT 
fee that he incurred in December 2005 even though an 
application for reimbursement was not filed until January 
2008 because he was unaware of any time limit for submitting 
an application for reimbursement for the examination.  
However, the United States Supreme Court has recognized that 
persons dealing with the United States government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris, 1 
Vet. App. at 260.  Moreover, there is no statutory or 
regulatory provision for any exceptions to the filing 
requirements that apply to this case, and there is no 
document which can be considered as an informal claim for 
reimbursement filed earlier than January 2008.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Pursuant to these 
criteria, there is no basis upon which to grant the Veteran 
Chapter 30 educational assistance benefit for a GMAT taken 
earlier than one year prior to receipt of the application for 
such benefit, meaning prior to January 2007.  Therefore, the 
Board finds that the claim for reimbursement of VA 
educational assistance benefits for the GMAT taken in 
December 2005 must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for a fee paid by the appellant for taking a GMAT in 
December 2005 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


